Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “magnet”, as recited in claim 6, (b) the “signal mirror” as recited in claims 10 & 18, (c) the “modular tray includes a fire starter kit, fishing kit, emergency strobe, animal deterrent spray, emergency cord, a tile tracker and a multi-tool,” as recited in claims 11 & 18, and (d) “wherein the GPS receiver is configured to communicate with the user's cell phone,” as recited in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 14 & 17 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an attachment point and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a few survival tools within the modular tray 200, e.g., multi-tool, compass, flashlight and mirror, as shown in FIG. 4, it does not reasonably provide enablement for “the modular tray includes a fire starter kit, fishing kit, flash light, emergency strobe, animal deterrent spray, emergency cord, and a multi-tool.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As stated above, it is not readily apparent how a person of ordinary skill would be able to make the size of the modular tray 200 to accommodate ALL of the aforementioned tools AND to reasonably fit on a wrist (as shown) of a user.  It is further not conceived how one of ordinary skill in the art would be capable of making the aforementioned tools even small enough to fit into such a small sized compartment AND be useful for their intended purpose.  For at least these reasons, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardiner et al. (USPGPUB 2004/0016058) (hereinafter “Gardiner”).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton (USPGPUB 2016/0235168) in view of Gardiner et al. (USPGPUB 2004/0016058) (hereinafter “Gardiner”).
For claim 1, Pemberton, as shown in the FIGs. 4B-9B, discloses an emergency device 10 (para [0071]), a storage housing 80 (FIG. 6A-6E; para [0087]-[0088]) removably attachable to the device 62 and/or band strap 60 (FIGs. 6E; para [0091]), the storage housing 80 being configured to store one or more survival tools therein (para [0095]); and an attachment device, e.g., strap 60 
Pemberton, however, remains expressly silent as to the watch case 62, being a device with a GPS and/or processing unit.  Gardiner, as described above with respect to the 102 rejection, supra, describes an emergency device 110 (FIG. 7a-28) including a processing unit 232 (para [0082]; FIG. 8) configured to provide a GPS location of a user (module 514; FIG. 10; para [0087])), the processing unit 232 including a source of electrical power, e.g., battery (not shown) to provide a source of electrical power to the processing unit 232 and one or more external devices (see para [0083]).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have substituted the watch case 62 of Pemberton, with a device including a GPS and processing unit as discussed, supra, for the purpose of providing a plethora of options for the user, as suggested by Gardiner (FIGs. 9-28).
With respect to claim 5, Pemberton (in view of Gardiner) is further considered to show wherein the storage housing 80 comprises: a modular tray 86 (FIG. 8A; para [0095]-[0097]); storage space on the modular tray (as shown); and a cover “lid” 82 attached to the modular tray 86 configured to keep the one or more survival tools 202-226 within the storage space on the modular tray 86 (FIG. 8A).
With respect to claim 7, the modular tray of Pemberton (in view of Gardiner) further includes a rail 142, 144 (FIG. 6E; para [0094]) configured to attach to a notch 144, 142 on the watch case housing/processor unit to securely attach the modular tray 80 to the watch case housing/processor unit 62 of Pemberton (in view of Gardiner).

With respect to claim 8, the modular tray of Pemberton (in view of Gardiner) is further considered to include a protrusion, e.g., “projections” 142 configured to snap into an opening in the processor housing 62 to securely attach the modular tray 80 to the processor housing 62 (FIG. 6E; para [0094]).
With respect to claim 9, while the modular tray 80 of Pemberton (in view of Gardiner) further includes a compass 202 embedded in the bottom wall 87 of the tray 80, they do not teach that the cover 82 includes the compass 202, however, lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the location of the compass, through the course of routine engineering optimization and/or experimentation, to optimize the ease of use of the compass.  Furthermore, a relocation of the position of the compass is not a means for patentability.  In re JAPIKSE, (CCPA) 86 USPQ 70, Decided May 9, 1950, Appl. No. 5634, U.S. Court of Customs and Patent Appeals.  In the brief of the Solicitor for the Patent Office it is pointed out that the claim reads on Cannon except as to the final limitation reading "means disposed in alignment with said opening for contact by said depending means to start the pressing operation of said hydraulic press." As to that limitation it was held that there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.

With respect to claim 11, Pemberton further disclose (see also para [0004], [0095]-[0097]; FIG. 8A) wherein the modular tray includes a fire starter kit 214, fishing kit 210, emergency cord 22, and a multi-tool 206, while Gardiner discloses a flashlight 22 (FIG. 3), and emergency strobe (beacon) 814 (para [0057]), however, no animal deterrent spray is disclosed.  From these teachings, however, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have included all of these tools into the modular tray of Pemberton (in view of Gardiner), for the purpose of providing a plethora of survival tools in order to survive an emergency, as would have been readily apparent to a skilled artisan and within the teachings of both Pemberton (in view of Gardiner), as described, supra.
With respect to claims 12 & 16, Pemberton (in view of Gardiner) further disclose wherein the attachment device comprises an adjustable band 10/30/60 configured to clasp around a user's appendage (see FIGs. 3 & 7; para [0085]-[0086]).
As per claim 13, Pemberton (in view of Gardiner) further disclose wherein the adjustable band 10/30/60 includes an attachment point, e.g., 63 for survival tools (FIG. 6E; para [0094]).
With respect to claim 14 & 17, Pemberton (in view of Gardiner) remains expressly silent as to the use of Velcro, however, Official Notice is taken that VelcroTM is a notoriously old and well-
As per claim 15, Pemberton (in view of Gardiner) further disclose wherein the attachment point, e.g., 63, comprises a clip (FIG. 6E; para [0094]).
Claims 2-4, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton (in view of Gardiner) as applied to claim 1 above, and further in view of Shaprio et al. (USPGPUB 2019/0213860) (hereinafter “Shaprio”)).
For a description of Pemberton (in view of Gardiner), see the rejections, supra.
With respect to claim 2, Pemberton in view of Gardiner is further considered to teach (in Gardiner) the processing unit 232 (FIGs. 7, 7A, 8) comprises: a processor housing 214/314/414/514/614/714/814; an opening, e.g., 19 (FIG. 3), within the processor housing 214 to receive the attachment device (para [0063]); a GPS receiver 514 configured to receive location information from multiple GPS satellites and calculate location of the GPS receiver based on a distance from the GPS satellites, as known in the art (para [0085]); an antenna 818 (FIG. 13) attached to the GPS receiver 514 configured to convert radio signals from the GPS satellites and convert the radio signals to electrical signals (para [0090]); and an emergency beacon configured to send out radio signals (see para [0012], [0057, [0090]).   
Pemberton (in view of Gardiner), however, remain expressly silent as to also including a USB port and a solar power supply.  Shaprio, however, in the same field of GPS tracking and monitoring, discloses a geolocation bracelet/system which includes a GPS system (see para [0012]), a solar energy source (para [0013]) and an USB port for communication (see para [0015]).  From this teaching, it would have been obvious to one having ordinary skill in the art 
Further, with respect to claim 3, Pemberton (in view of Gardiner) is further to disclose wherein the emergency beacon is configured to send out radio signals based on activation by depressing a button, e.g., 820 (see para [0090] in Gardiner).
With respect to claim 4, the teaching of a solar power supply in Shaprio is understood as well known in the art to include a rechargeable battery; and a solar cell configured to receive energy from the sun and to provide electrical charge to the rechargeable battery (see also para [0013] of Shaprio).
Further, as claim 18 is a combination of claims, namely claims 1-5, 9-13, the description of these features is considered to all be found in the rejection(s) set forth with respect to Pemberton (in view of Gardiner) and further in view of Shaprio, and as such, all the rationale(s) for these claims have been incorporated herein, and thus claim 18, is rejected under these same grounds.
It is noted that the additional limitation in claim 18 of providing all the aforementioned claimed elements (set forth in claims 1-5, 9-13 into a “secure workbox”, would not be a patentable feature. Official Notice is taken that a “secure workbox” to place items to be protected, was a notoriously old and well-known device, and as such, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have placed such a device as defined in Pemberton (in view of Gardiner) in view of Shaprio into 

As per claim 19, the device as defined in Pemberton (in view of Gardiner) in view of Shaprio is considered to include a display on the processor housing to display location data processed by the GPS receiver (see at least FIG. 10 of Gardiner).
As per claim 20, the device as defined in Pemberton (in view of Gardiner) in view of Shaprio is considered to make obvious that the GPS receiver is configured to communicate with the user's cell phone, lacking any unobvious or unexpected results, so as to communicate to a user’s cell phone in case of an emergency or other reason to share GPS location, as would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention (see also para [0030] & [0083] of Shaprio).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB to Hancock (2018/0113421) which is cited to disclose a wearable multi-purpose tool watch housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 22, 2022